Mr. Justice Scott delivered the opinion of the Court: This was a bill filed in the circuit court of Cook county, by the plaintiff in error, against Edwin C. Darned, Charles Follansbee, Sally M. Follansbee, and others, for partition of certain real estate described in the bill. At the October term, 1869, of said court, the defendants, Charles Follansbee, and Sally M. Follansbee, by their solicitor, filed a demurrer to the bill, and, on the hearing the demurrer was sustained, and the bill dismissed as to Charles and Sally M. Follansbee. Nothing further appears to have been done in the cause in the circuit court, and so far as the record discloses, the cause is still pending there against the other defendants named in the bill. The complainant brings the cause to this court on error, with the record in the condition above stated. It is a well settled rule, that a writ of error will not lie, except to a final order of court. If the bill is dismissed as to one or more parties, the complainant can not prosecute a writ of error, until there has been, a final disposition of the case as to all other parties. A cause can not be reviewed as to one party at one time, and as to another party at another time. It appearing that there has been no final order in this cause in the court below, the writ of - error is dismissed, with costs. Writ dismissed.